March 9, 1993           [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 92-1742
No. 92-1743
No. 92-1744
No. 92-1745
No. 92-1746 

                    WILLIAM M. TYREE, JR.,

                    Plaintiff, Appellant,

                              v.

                   MICHAEL V. FAIR, ET AL.,

                    Defendants, Appellees.

                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]
                                                    

                                         

                            Before

                     Breyer, Chief Judge,
                                        
              Torruella and Cyr, Circuit Judges.
                                               

                                         

William M. Tyree, Jr. on brief pro se.
                     
Nancy  Ankers  White,  Special  Assistant  Attorney  General,  and
                    
Richard C. McFarland,  Supervising Counsel, Department  of Correction,
                
on Memorandum of Law in Support of Motion for Summary Disposition, for
appellees.

                                         

                                         

          Per  Curiam.   Appellant,  William  M.  Tyree, Jr.,
                     

currently  is imprisoned in  the Cedar Junction Massachusetts

Correctional  Institute; he  is serving  a life  sentence for

first-degree  murder.   On December  27, 1988,  appellant was

transferred   from   Cedar   Junction  to   the   Old  Colony

Correctional Center  where he spent twenty-seven  days in the

administrative  segregation  unit.    On  February  8,  1989,

appellant filed five separate complaints in the Massachusetts

district court concerning his  prison status and his transfer

to and residence at Old Colony.  The district court dismissed

all  five  actions   for  lack  of  prosecution.     A  brief

description of each action follows.

                              I.
                               

          1.  Appellant alleges  that when he was transferred

to Old Colony, prison  officials refused to allow him  to use

his television  set with speakers; instead,  he was required,

under  regulations apparently  promulgated  in 1983,  to  use

earplugs or headphones.   He claims that this  rule was an ex
                                                             

post  facto  violation  of  the  United  States  Constitution
           

because  appellant had been  allowed the use  of a television

set with speakers since the beginning of his incarceration in

1979.    He  also  maintained  that  his  civil  rights  were

infringed on the  ground that the regulation  did not contain

an exception  that allowed hearing-impaired  prisoners to use

television  sets   with  speakers.    In   this  action,  the

                             -2-

defendants were served with process.  They filed their answer

in May 1989.

          2.  Because appellant had enemies at Old Colony and

because Old Colony lacked  a protection unit, appellant avers

that he  was forced  into administrative segregation  for the

twenty-seven  days he spent at Old Colony.  During this time,

appellant  claims that  he  was denied  proper medical  care.

Specifically, prison  officials  allegedly refused  to  allow

appellant to bring  with him  two knee braces  he needed  for

support.    He  further  alleged  that  he  did  not  receive

sufficient  daily  exercise and  did  not  have  access to  a

"universal" weight machine.  In addition to these complaints,

appellant states that the  prison officials refused to ensure

that all  of his mail was  being sent out, that  the transfer

made it difficult for him to receive visitors and that, after

"punching out" two glass windows, appellant was placed in the

"nut  room"  and threatened  with  the  possibility of  being

chained  to the bed.   None of  the defendants named  in this

action were served with process.

          3.  Appellant states  that while in the segregation

unit  he did  not have  access, as did  the prisoners  in the

general  population, to  a footlocker in  which to  store his

personal belongings.   He also claims that  defendants used a

two-way window  and an electronic eavesdropping  sound gun to

monitor  all of appellant's visits with outsiders.  As in the

                             -3-

previously   described  action,  appellant  failed  to  serve

defendants with his complaint.

          4.  In the fourth complaint, appellant alleges that

in 1985 he was transferred to a higher security prison as the

result  of   allegations  he  had  made  concerning  employee

discrimination in  the Massachusetts  prison system.   Due to

his  involvement in  this matter,  appellant asserts  that he

became known  as  a legal  and  political troublemaker.    He

charges that he made defendants aware of the fact that due to

the  above allegations,  he had  enemies at  Old Colony.   He

again asserts that  he needed to be placed  in administrative

segregation at Old  Colony --  the only place  where he  felt

safe.  All of the defendants were served with process in this

action and they filed answers in May 1989.

          5.      Appellant  claims   that  under   a  prison

regulation,  an inmate  who refuses  to transfer  to  a lower

security prison  loses work  privileges, is not  permitted to

attend  vocational,  educational   and  other   institutional

programs, and is  not allowed  to attend  church.   Appellant

asserts  that he lost the above privileges due to his refusal

to transfer to  a medium  security prison.   In this  action,

appellant served the defendants and in 1990 sent requests for

admissions to them.

                             -4-

                             II.
                               

          On  March  11,  1992,  the  district  court  issued

notices  in all  five actions  pursuant to  Local Rule  41.1.

This rule provides:

               (a)(1)  Whenever in any civil action
          the   clerk   shall  ascertain   that  no
          proceeding has been docketed  therein for
          a period  of ONE (1) year,  he shall then
          mail  notice  to  all  persons  who  have
          entered  an  appearance  in such  a  case
          that,  subject  to   the  provisions   of
          subsection  (a)(3),  the  case   will  be
          dismissed  without further  notice thirty
          (30)  days  after  the  sending   of  the
          notice.

In  response to  this notice,  appellant requested  an eight-

month  extension of  time.   He  based  this request  on  his

assertions  that since the filing of the five actions in 1989

the  Department   of   Corrections  (DOC)   had   confiscated

appellant's legal  papers and had  failed to  return them  to

appellant, had opened appellant's  legal mail, had denied him

access to the law library during "lock downs" and had made it

difficult for him to obtain typewriting materials.

          The  district court  denied appellant's  motion and

dismissed the  five  actions.   The  court accepted  as  true

appellant's  allegation   that  his  legal  files   had  been

confiscated.    It  nonetheless   found  that  this  did  not

"satisfactorily explain" appellant's inaction and his failure

to communicate with the district court.

                             -5-

                             III.
                                

          A district  court's sua sponte power  to dismiss an
                                        

action  for  want of  prosecution  is  "'an inherent  power,'

governed  not   by  rule  or  statute  but   by  the  control

necessarily vested in the courts  to manage their own affairs

so  as to achieve the orderly  and expeditious disposition of

cases."    Link v.  Wabash R.R.  Co.,  370 U.S.  626, 630-631
                                    

(1962)  (footnote omitted).   "[T]his  power is  necessary to

prevent  undue delays  in the  disposition of  pending cases,

docket  congestion, and  the possibility  of harassment  of a

defendant."   Zavala  Santiago v.  Gonzalez Rivera,  553 F.2d
                                                  

710,  712 (1st  Cir.  1977).   However,  such dismissals  are

"drastic sanctions,  which should  be employed only  when the

district court,  in the  careful exercise of  its discretion,

determines that none of the lesser sanctions available  to it

would truly be appropriate."  Id. (footnote omitted).
                                 

          We review  sua sponte  dismissals based on  lack of
                               

prosecution  for  abuse  of  discretion.    Enlace  Mercantil
                                                             

Internacional, Inc.  v. Senior  Indust., Inc., 848  F.2d 315,
                                             

317  (1st Cir.  1988).   In conducting  this review,  we must

examine all relevant circumstances.   Asociacion de Empleados
                                                             

del Instituto de Cultura Puertorriquena v. Rodriguez Morales,
                                                            

538  F.2d 915, 916 n.2 (1st  Cir. 1976).  Among the pertinent

factors we  consider are the  history of the  litigation, the

length and  type  of  delay, the  nature  of  the  underlying

                             -6-

claims, the possible prejudice to defendants and the presence

of  an  adequate excuse  for  a  plaintiff's  inaction.   See
                                                             

Carribbean Transp.  Sys., Inc. v. Autoridad  de las Navieras,
                                                            

901 F.2d 196, 197 (1st Cir. 1990).

          Turning  to the case at hand, we first note that in

two  of the actions, appellant never  made service of process

on  the defendants named in  the complaints.   This in itself

suffices for a finding of  lack of prosecution.  See id.   In
                                                        

two out of the three actions in which  service of process was

accomplished, appellant took no steps to further the progress

of the  actions after the answers were filed in 1989.  In the

one  action  where the  proceedings  did  advance beyond  the

filing of  the defendants'  answers, appellant  sent requests

for admissions  to the DOC in  July 1990.  Thus,  by the time

the  Local Rule 41.1 notice was sent in March 1992, appellant

had done nothing  in four of the cases for almost three years

and in the fifth case for well over one year.

          A clear  record of delay "measured in years," as in

the  case at  hand,  will support  a  dismissal for  want  of

prosecution.  See Cosme Nieves v. Deshler, 826 F.2d 1, 2 (1st
                                         

Cir.  1987).    Appellant  asserts  on  appeal  that  he  did

"everything possible" to alert the DOC and the district court

to the problem of the missing legal files and interference by

prison  officials   with  his  personal   papers  and   mail.

Specifically,  he states that he  filed a protective order in

                             -7-

the  district  court  in  1990.   To  support  his  position,

appellant refers to the first addendum to his brief.  While a

review of the material included in addendum #1 indicates that

appellant  pursued his  complaints within the  prison system,

there is  no evidence  that appellant contacted  the district

court in any  way to alert it to his  difficulties.  The only

reference  to  a protective  order  is  in papers  concerning

another action filed by appellant in the district court.

          We  find appellant's  excuse inadequate  to explain

such long delays  in the  prosecution of these  actions.   In

light of  appellant's knowledge  in 1989 that  he would  have

difficulty  in  pursuing  his complaints  due  to defendants'

alleged obstructive  conduct, he was in a  position to appeal

to the district  court for  relief.  See  Medeiros v.  United
                                                             

States, 621  F.2d 468, 470  (1st Cir. 1980)  (where plaintiff
      

knew about unavailability of expert witness for approximately

five months prior to trial date and  was, as a result, unable

to  proceed on  day  of trial,  dismissal warranted);  Zavala
                                                             

Santiago, 553 F.2d at 713 (initial burden to go forward is on
        

plaintiff  and failure to alert district court to problems is

one factor  supporting dismissal  for failure  to prosecute).

This  is not a case  where, although a  significant amount of

time had passed between  the filing of the complaint  and the

dismissal  for want  of  prosecution, the  parties diligently

acted to advance  the case.   See Richman  v. General  Motors
                                                             

                             -8-

Corp.,  437  F.2d 196,  199  (1st Cir.  1971)  (where parties
     

actively  pursued  action,  outright  dismissal  too harsh  a

sanction).  Rather, appellant essentially did nothing.

          In light of his ability, as the district noted  and

appellant himself acknowledges, to  pursue his other  federal

actions, his inertia in these cases becomes less supportable.

Although appellant's conduct  cannot be called  contumacious,

it is plain that he has unreasonably delayed in advancing his

causes  of action and in  applying to the  district court for

relief.  Indeed, his request for  an eight-month extension of

time in response  to the notice of dismissal  only highlights

the  likelihood that  appellant  will continue  to  act in  a

dilatory manner.  In  such a situation, dismissal is  not too

harsh a sanction.  See Medeiros, 621 F.2d at 470-71 (delay by
                               

plaintiff  in  availing himself  of  discovery,  although not

"contumacious," is  a sufficient  ground for dismissal).   We

also note  that the  merits of appellant's  underlying claims

are questionable  and that the  long pendency of  this action

has likely resulted  on prejudice  to defendants.   Thus,  we

cannot say that  the district court abused its  discretion in

dismissing the  complaints under  Fed. R.  Civ. P.  41(b) and

Local Rule 41.1.

          The judgments of the district court are affirmed.
                                                          

                             -9-